Citation Nr: 1745981	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-26 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for adjustment disorder with anxious mood and posttraumatic stress disorder (PTSD) from April 17, 2013 to December 1, 2016, and in excess of 50 percent from December 2, 2016.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board remanded the issue on appeal in December 2012, July 2014, and August 2016.

At the time of the Board's December 2012 remand, there was a separate and distinct claim for service connection for PTSD.

In a June 2013 rating decision, following a VA examination in which the Veteran was diagnosed with PTSD, the RO increased the Veteran's disability rating for "chronic adjustment disorder with anxious mood; posttraumatic stress disorder" from 10 percent to 30 percent with an effective date of April 17, 2013.  The RO's grant of an increased 30 percent rating for chronic adjustment disorder/PTSD, in effect, granted service connection for PTSD but combined it for rating purposes with the previously service-connected chronic adjustment disorder.

In the August 2016 Board decision and remand, the Board characterized the issue on appeal as three separate issues: (1) an initial increased evaluation prior to May 18, 2009, (2) an increased evaluation from May 18, 2009 to April 17, 2013, and (3) an increased evaluation after April 17, 2013.  In that decision, the Board granted an increased rating of 30 percent for an acquired psychiatric disability prior to April 17, 2013 and remanded the issue of entitlement to a rating in excess of 30 percent disabling from April 17, 2013.

In a December 2016 rating decision, the RO denied an increased evaluation in excess of 30 percent for an acquired psychiatric disability from April 17, 2013 to December 1, 2016, and granted a higher evaluation of 50 percent from December 2, 2016.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.

This appeal was processed using electronic records from the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  From April 17, 2013 to December 1, 2016, the Veteran's adjustment disorder with anxious mood and PTSD was manifested by at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From December 2, 2016, the Veteran's adjustment disorder with anxious mood and PTSD was manifested by at worst, occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  From April 17, 2013 to December 1, 2016, the criteria for a rating in excess of 30 percent for adjustment disorder with anxious mood and PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  From December 2, 2016, the criteria for a rating in excess of 50 percent for adjustment disorder with anxious mood and PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was scheduled for a VA psychiatric examination in April 2013 and December 2016.  A VA addendum opinion was provided in May 2013.  A VA medical opinion was obtained in November 2014.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he or she should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio acknowledged the "symptom-driven nature" of the General Rating Formula.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Id. at 117 (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See Id. at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").  Thus, when making such an assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  

A.  Rating in excess of 30 percent from April 17, 2013 to December 1, 2016

From April 17, 2013 to December 1, 2016, the Veteran has been assigned a 30 percent rating for PTSD.  During this period, the Veteran does not meet the criteria for a 50 percent rating.  A 50 percent rating is not warranted because the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.

The Veteran was afforded a VA examination in April 2013.  The VA examiner indicated that there were associated symptoms of anxiety and depression, but the primary diagnosis was PTSD.  The Veteran had a GAF score of 65, indicative of mild symptoms.  On examination, the Veteran was properly dressed and groomed. She participated actively in the interview and was spontaneous.  Her mood was mildly dysphoric and tense.  Her thought process was logical and she reached goal idea easily.  Her thought content revealed no delusions or hallucinations.  She was oriented to time, person, place, and situation.  Her judgment was not impaired and she was not a danger to herself or others.  The Veteran reported symptoms such as nightmares a couple times a month, anxiety, irritability, flashbacks, and depressed mood.  The examiner noted the Veteran's symptoms as anxiety and depressed mood.  The examiner noted that the Veteran had other symptoms attributable to her mental disorder, but those symptoms did not rise to the level of chronicity required for rating symptoms and/or are transient, or are not objectively identified on mental status examination.  The examiner opined that the Veteran's mental health condition resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, within normal routine behavior, self-care and conversation.  The examiner opined that the Veteran's PTSD was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's symptoms met DSM-IV criteria for PTSD. 

A VA addendum opinion was obtained in May 2013 to clarify the Veteran's variously diagnosed psychiatric disorders.  The examiner indicated that he omitted a portion of the opinion in the original report.  The examiner noted that the original report indicated that PTSD existed prior to service but was persistently aggravated by military service.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner provided that psychological testing supported the validity of the Veteran's report of sexual assault while on active duty.  The testing also supported a diagnosis of PTSD.  The examiner further opined that a baseline level of severity based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation could not be determined.  The examiner provided that the Veteran did not have psychiatric treatment prior to active duty so there is no "hard" evidence of baseline severity.  She was accepted into military service and was able to function prior to the sexual assault on active duty; that indicated that the psychiatric symptoms were not causing problems in her functioning.  In other words, the symptoms were more likely than not "subthreshold" for diagnosis of PTSD.  The examiner further opined that regardless of an established baseline, the Veteran's PTSD was at least as likely as not aggravated beyond its natural progression by stressors on active duty.

The Veteran was afforded a VA medical opinion in November 2014.  The VA examiner confirmed that the Veteran had a diagnosis of PTSD.  The examiner provided that the Veteran was formerly diagnosed with Adjustment Disorder with Anxious Mood.  The prior diagnosis of Adjustment Disorder with Anxious Mood then evolved into the same condition which is called PTSD.  The Adjustment Disorder with Anxious Mood is the same condition as the PTSD, just with a new name by DSM-IV or DSM-V.  These are not based upon discernable sets of symptoms.  The adjustment disorder evolved into PTSD.  The examiner further noted that the Veteran was fit for duty with no reported mental disorder history.  The Veteran's prior history of abuse was noted in service.  Based upon the history, the benefit of the doubt goes to the Veteran that the PTSD first had its onset during active duty service.  The examiner opined that it was at least as likely as not that the Veteran's PTSD first manifested itself in service, therefore the active duty service led to the first manifestation of PTSD in service.  The examiner noted that the Veteran no longer exhibited an adjustment disorder as that evolved into the PTSD so that does not apply for direct causation or aggravation at the time.

VA treatment records dated April 2013 to November 2015 from the Omaha VA medical center do not indicate ongoing mental health treatment or treatment for PTSD.

The Veteran is seeking an evaluation in excess of 30 percent for PTSD from April 17, 2013 to December 1, 2016.  The Veteran contends her symptoms more closely approximated a higher rating as evidenced by medical records associated with the record.

The April 2013 VA psychiatric examination indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with no more than a 30 percent rating and not nearly approximating a 50 percent rating.  The VA examiner noted that the Veteran had occupational and social impairment that was characterized by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, within normal routine behavior, self-care and conversation which is actually compatible with a 30 percent rating.  Likewise, her GAF score was 65 which is also indicative of mild symptoms.  The subsequent VA medical opinions were obtained for the purpose of clarifying the Veteran's diagnosed psychiatric disorders and not to evaluate the current level of severity.  Thus, the preponderance of the evidence indicate the Veteran's overall functioning did not meet the criteria necessary for a higher 50 percent rating during the period of April 17, 2013 to December 1, 2016, as in its totality, she was mildly impaired by PTSD.

B.  Rating in excess of 50 percent from December 2, 2016

The Veteran was afforded a VA examination in December 2016.  The Veteran had a diagnosis of adjustment disorder, chronic, with anxiety and depression, related to PTSD.  The Veteran reported that she had not had any mental health treatment since her last compensation and pension (C&P) examination through the Omaha VA.  She reported being prescribed Citalopram by her primary care physician in late May or early June 2016.  She reported taking the medication for mental health and no other mental health treatment.  Upon examination, the Veteran was oriented in all spheres.  Her attention and concentration were intact.  She described her mood as "anxious, frustrated, and lonely."  Her insight and judgment were intact.  She reported that she could get to sleep without medication and still had trouble with sleep, noting that she was awakened at times by intense dreams.  She was able to interpret a proverb.  Her memory for remote, recent, and immediate events were intact, including when asked what she did the previous day stating that she went to work.  The VA examiner noted the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran had other symptoms attributable to her mental disorder, but those symptoms did not rise to the level of chronicity required for rating symptoms and/or are transient, or are not objectively identified on mental status examination.  The examiner opined that the Veteran's mental health condition resulted in occupational and social impairment with reduced reliability and productivity.

VA treatment records dated November 2015 to December 2016 from the Omaha VA; do not indicate ongoing mental health treatment or treatment for PTSD.

The Veteran is seeking an evaluation in excess of 50 percent from December 2, 2016.

In the December 2016 VA psychiatric examination, the VA examiner indicated the Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran's occupational and social impairment was characterized by reduced reliability and productivity.  The assessment is compatible with a 50 percent rating.  A 70 percent rating is not warranted as the Veteran's PTSD did not result in occupational and social impairment characterized by deficiencies in most areas.  The Veteran was working, had a social life where she went out with friends and occasionally participated in activities she enjoyed in her free time.  Thus, the Board finds the preponderance of the evidence indicate the Veteran's overall functioning did not meet the criteria necessary for a higher 70 percent rating from December 2, 2016.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 30 percent from April 17, 2013 to December 1, 2016 and in excess of 50 percent from December 2, 2016.

ORDER

Entitlement to an initial evaluation in excess of 30 percent from April 17, 2013 to December 1, 2016 and in excess of 50 percent from December 2, 2016 for PTSD is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


